Citation Nr: 1311174	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  13-05 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right foot disability.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to June 1946.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, 


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran currently has pes planus of the right foot that is related to his active military service.


CONCLUSION OF LAW

The Veteran's pes planus of the right foot was incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

In view of the favorable disposition below, the Board finds that any possible errors on the part of VA in fulfilling its duties under the VCAA with respect to the Veteran's claim are rendered moot.

II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence of record shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  However, while the Veteran has complained of numbness of the right foot, the only neurologic impairment has been related to nonservice-connected back disorders and the evidence reflects that the Veteran has a current diagnosis of pes planus which is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.309(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted into the record.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  Factors for consideration in assessing credibility include a showing of interest, bias, inconsistent statements, consistency with other evidence, and a lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection.  Buchanan, 451 F.3d at 1336-37; Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In this case, a December 2012 VA Disability Benefits Questionnaire (DBQ) opinion was obtained and shows that the Veteran currently suffers from pes planus of the right foot.  Because a current right foot disability has been established, the Board will next consider whether the evidentiary record supports in-service incurrence.

The Veteran contends that he sustained an injury to his right foot during service and that his current numbness is related to that in-service injury.  Specifically, he contends that a metal tailgate of a heavy truck fell down on his right foot which then resulted in numbness, nerve damage, and balance problems.  In a November 2010 statement, he denied any treatment of his right foot with regard to the in-service injury.

The Veteran's service treatment records (STRs) are void of any findings or diagnosis related to a right foot injury.  An August 1943 entrance examination noted a finding of pes planus, NCD (not considered disabling).  However, a June 1946 separation examination noted that the Veteran's feet were normal.  While the STRs do not indicate treatment of any right foot injury, the Veteran has stated that he did not seek treatment for injury to his right foot because he feared doing so would result in his transfer to another unit.
Private treatment records include a November 2004 report which notes the Veteran's complaint of progressive problems with ambulation and coordination.  He had numbness in his feet with the right foot worse than the left.  The impression was that he had trouble with ambulation due to sensory problems.

A VA DBQ flatfoot opinion was obtained in December 2012 at which time the Veteran was diagnosed with pes planus.  On review of the claims file, the examiner noted that he was diagnosed with pes planus on his induction physical in 1943.  An examination could not be conducted due to the fact that the Veteran is housebound.  However, during a telephone interview he claimed that he injured his right foot during service and that all of the witnesses to that incident were deceased.  The examiner opined that the Veteran's pes planus was at least as likely as not incurred in or caused by his service.  The examiner noted that pes planus was identified on the Veteran's induction physical and on separation and without surgical intervention, pes planus was present at discharge from service and is currently present.  The examiner explained that while the Veteran does not wear insoles or support arches, he had subjective complaints of pain.  With regard to whether the Veteran's pes planus was aggravated by his service, due to a very limited discharge examination it could not be determined especially 57 years after service.

In this case, the only competent opinion of record is that of the December 2012 VA DBQ examiner who opined that the Veteran's pes planus of the right foot was at least as likely as not incurred in or caused by his service.  There is no contrary opinion of record.  While the examiner could not opine that the Veteran's in-service pes planus was aggravated therein due to the fact that she was unable to physically examine the Veteran, this evidence is considered sufficient to invoke the presumption of aggravation, and there being no clear and unmistakable evidence that the Veteran's foot problem did not increase in service or was merely the natural progression of his pes planus, the Board finds that service connection for pes planus of the right foot is warranted.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Board would, however, like to reiterate that neurologic impairment of the right foot has been shown to be related to his nonservice-connected back disability, and that service connection is therefore not warranted for any neurologic disability of the right foot.  

In summary, the Board, in reviewing the record in its entirety, finds that the lay and medical evidence has demonstrated that the Veteran's pes planus of the right foot is etiologically related to his service.  Accordingly, service connection for pes planus of the right foot is warranted.  The claim, therefore, is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).


ORDER

Service connection for pes planus of the right foot is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


